Citation Nr: 1212374	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-15 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the military during World War II, from August 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a rating higher than 0 percent, so a compensable rating, for his bilateral (i.e., left and right ear) hearing loss.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, regulations and precedent cases, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2009, prior to initially adjudicating his claim in March 2010, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claim.  And he has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his VA and private medical evaluation and treatment records.

He also was provided VA compensation examinations to assess the severity of his bilateral hearing loss, which in turn permit the Board to determine whether his existing rating is appropriate.  

And as further concerning the duty to assist him with this claim, the RO obtained his service treatment records (STRs), private medical records, and VA evaluation and treatment records - including the report of his VA compensation examination.  The report of that February 2010 VA compensation examination provides the findings and information needed to assess the severity of this hearing loss in relation to the applicable rating criteria, which as mentioned is the determinative "downstream" issue since his appeal is for a higher rating for this service-connected disability.  So the Board does not have to remand this claim for reexamination because there is sufficient evidence already in the file to make this necessary determination.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board sees that the Veteran's claims file apparently was unavailable for review by the VA audiologist that examined him for compensation purposes in February 2010.  But this is not dispositive or determinative of that examination's worth or probative value, particularly since the Veteran himself provided his relevant medical and other history.  This self-reported history is sufficient unless it is not credible and, therefore, unreliable, which there is no reason to believe it is in this particular instance.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Moreover, this appeal for a higher rating for the bilateral hearing loss disability is most concerned with the severity of this disability since the filing of this claim (and the year prior, hence, during the immediately preceding year), so only since November 2008 since the Veteran filed this increased-rating claim in November 2009, not so much instead with the history of this disability dating back to his military service many years (indeed decades) earlier during World War II, from August 1943 to March 1946.  So now most important is whether this VA compensation examiner provided the findings needed to assess the severity of this disability during this more recent relevant time period at issue since the filing of this claim (and the year prior) and whether any of the other evidence in the file, such as the private audiology records that have been additionally submitted, provide this necessary information.  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

The Board also has considered whether a remand is needed to comply with the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this decision, the Court noted that, unlike the Rating Schedule for hearing loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10 (2010).  Here, though, the Veteran's February 2010 VA compensation examination occurred after these revisions to the disability examination worksheets, so was performed with them in mind, and the report of this evaluation reflects this audiology examiner's description of the functional effects of the Veteran's hearing loss on his occupational functioning and daily activities.  The Board therefore finds that his report of these problems indicates this VA compensation examiner did elicit information from him concerning the functional aspects of this disability.  This is all the regulatory provisions require.  This VA examiner was not otherwise required to offer an opinion based on information not provided by the Veteran.  Martinak, 21 Vet. App. at 455.

Therefore, the Board concludes that the Veteran's February 2010 VA audiological examination was adequate for rating purposes, as it included a pure tone audiometry test and a speech discrimination test, in accordance with 38 C.F.R. § 4.85, and included an opinion by the evaluating audiologist as to the severity of the Veteran's hearing loss.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Whether a Compensable Rating is Warranted for the Bilateral Hearing Loss

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation, in turn requiring the "staging" of his rating for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) .

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating service-connected hearing loss, disability ratings are derived from mechanical, meaning nondiscretionary, application of the Rating Schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings for bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Turning now to the facts of this particular case.  The record contains VA outpatient records dated from 2008 to 2011.  A VA outpatient record dated in October 2009 shows the Veteran requested hearing aids.  He indicated that he was working as a volunteer and uses the phone frequently.  In responding to a questionnaire, he indicated he had difficulty when someone spoke in a whisper.  He also indicated that sometimes he had problems with a variety of hearing-related issues, including feeling handicap about his hearing problem, difficulty when visiting friends, decreased attendance to religious services, arguments with family and friends, difficulty at restaurants, and listening to TV or radio.  He also felt that his hearing difficulty hampered his social life.  An audiogram (that was considered not adequate for rating purposes) indicated mild sloping to profound sensorineural right ear hearing loss and moderate sloping to profound left ear sensorineural hearing loss.  The audiology reports from this consultation indicates that his speech recognition was 76 percent in the right ear and 72 percent in the left ear.  He received hearing aids the next month, which required adjustments.

The report of his February 2010 VA compensation examination shows he reported difficulty understanding conversational speech.  He also clarified that he was not receiving any then current treatment for his hearing loss.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hz were 25, 45, 50, and 65 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 20, 35, 55, and 65, respectively.  The average puretone threshold for the right ear was 46 decibels and 44 in the left ear.  The controlled speech discrimination test results were 92 percent in the right ear and 94 percent in the left ear.  The examiner observed there was significant improvement in hearing thresholds compared to the last VA audiologic examination in October 2009.  

A March 2010 VA outpatient record shows that adjustments of the Veteran's hearing aids were satisfactory.  In responding to a questionnaire, he answered no to all questions regarding such hearing related problems as whether he had difficulty when someone spoke in a whisper, whether he felt handicapped about his hearing problem, whether he had difficulty when visiting friends, whether his attendance at religious services decreased, whether he had arguments with family and friends, whether he had difficulty at restaurants and listening to TV or radio, and whether he felt that his hearing difficulty hampered his social life.  So his responses this time were in stark contrast to those he had given earlier in response to these same questions.


In reviewing the results of the February 2010 audiologic examination, under Table VI of the regulation, a Level I hearing impairment in each ear is derived, which in turn warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

He is competent to say he has had difficulty hearing in the various ways, environments and situations mentioned.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  But, as already explained, except as contemplated in Martinak, the rating for his hearing loss disability is based on objective data (specifically, the results of his hearing tests as reflected by the audiogram findings, speech discrimination scores, etc); so his rating is derived by the mechanical, meaning nondiscretionary, application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  And there is no competent and credible indication that even the holding in Martinak provides grounds or reason for assigning a higher rating, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran does not have a special pattern of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a) and (b); instead, the extent and severity of his hearing loss falls within the defined parameters of Table VI, so not even requiring the special consideration of Table VIa or resultant elevation of his hearing loss to the next highest Roman Numeral designation.  It therefore cannot be said he has the type of hearing loss that is not contemplated by the Rating Schedule, particularly since the results of his hearing evaluation show his disability is noncompensably disabling.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of this disability; instead, his evaluation and treatment have been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  Moreover, he has not shown the marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

In describing the functional affects of the Veteran's hearing loss on his occupational and daily activities, the February 2010 VA compensation examiner addressed the concerns indicated in Martinak by concluding there is a relatively "significant" affect, indeed.  However, as also noted his hearing thresholds had increased significantly, specifically with the use and proper adjustment of his hearing aids.  

So he simply has not met the requirements for a compensable rating for this disability at any time since one year prior to the filing of this increased-rating claim, so the Board cannot "stage" his rating, either.  See Hart, supra.  Rather, for the reasons and bases discussed, the preponderance of the evidence is against his claim; therefore, the benefit-of-the-doubt rule is inapplicable, and his claim must be denied.  38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for a compensable rating for the bilateral hearing loss is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


